6 N.Y.3d 820 (2006)
ROBERT COLAVITO, Appellant,
v.
NEW YORK ORGAN DONOR NETWORK, INC., et al., Respondents.
Court of Appeals of the State of New York.
Submitted March 17, 2006.
Decided March 23, 2006.
Chief Judge KAYE and Judges G.B. SMITH, CIPARICK, ROSENBLATT, GRAFFEO, READ and R.S. SMITH, Concur.
Certification of questions by the United States Court of Appeals for the Second Circuit, pursuant to section 500.27 of the *821 Rules of Practice of the Court of Appeals (22 NYCRR 500.27), accepted and the issues presented are to be considered after briefing and argument.